Title: From Benjamin Franklin to Vergennes, [on or before 26 May 1780]
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


[on or before May 26, 1780]
Note for his Excellency Monsieur le Comte de Vergennes.
When the Alliance Frigate arrived in France, Mr. Franklin was desirous of employing her in annoying the English Trade, and obtaining Prisoners to Exchange for the Americans who had long languished in the Prisons of England.
A Cruise with a small Squadron, under Commodore Jones round the Coast of Britain being about that time intended, M. Franklin was requested by his Excellency the Minister of the Marine to join the Alliance to that Squadron.— He chearfully complied with that Request, and in his Instructions to Capt. Jones, he encouraged him by the Hopes of his being useful to his Country in delivering so many poor Prisoners from their Captivity.
As the Squadron acted under American Commission and Colours and was commanded by an American Chief and was thence understood to be American, our Countrymen in the British Prisons rejoiced to hear of its Success, and that 500 English were made Prisoners in the Cruise, by an Exchange with whom they hoped soon to obtain their Liberty, and to return to their Families and Country.
The Alliance alone took Vessels containing near 200 of those English Prisoners. The Bonhomme Richard, which was mann’d chiefly by Americans took in the Serapis a great Part of the Remainder.
The Ambassador of France at the Hague, applied to Comme. Jones for those Prisoners, in order to execute a Cartel enter’d into with the Ambassador of England. Comme. Jones declined delivering them without Orders from Mr. Franklin. The Ambassador did Mr. F. the honour of writing to him on the Subject, acquainting him that Mr Jones had urged the Exchanging them for Americans, and promising to use his Endeavours for that Purpose.
Mr Franklin thereupon immediately sent the Orders desired, expressing at the same time his Confidence in the Ambassador’s Promise.
The Prisoners were accordingly deliver’d; but they were actually exchang’d for French.
His Excellency M. De Sartine afterwards acquainting Mr. Franklin, that he had not English Prisoners enough at L’Orient to fill an English Cartel then there, Mr F. gave Orders that 48 he had in that Port should be deliver’d up for that Purposed 38 others at Brest to be employed in the same Manner.

M. Franklin was afterwards informed by Mr de Chaumont, that Mr. De Sartine had assured him that other English Prisoners should be furnish’d to exchange for those so given up, in Holland and in France.
M. Franklin wrote accordingly to England, and a Cartel Vessel was thereupon order’d from Plymouth to Morlaix with 100 Americans. As soon as M. F. was acquainted with this, he apply’d thro’ M. De Chaumont to M. De Sartine for an equal Number of English who readily agreed to furnish them, and promised to send Orders immediately to march 100 from Saumur to Morlaix.
The Cartel arrived, landed the 100 Americans, but was sent back empty with only a Receipt from the Commissary of the Port, no English being arrived for the Exchange.
Mr. F. has since received Letters from England acquainting him that he is charged with Breach of Faith, and with deceiving the Board which had the Charge of managing the Exchange of Prisoners; and a Stop is put to that Exchange in Consequence.
The Poor American Prisoners there, many of whom have been confined two or three Years, and have bravely resisted all the Temptations, accompanied with Threats, and follow’d by ill Usage, to induce them to enter into the English Service, are now in Despair, seeing their Hopes of speedy Liberty ruined by this Failure.
His Excellency M. De Sartine has kindly and repeatedly promised by M. De Chaumont, to furnish the Number wanted, (about 400) for exchanging the said Americans.
But it is now said that the Kings Order is necessary to be first obtained.
Mr. Franklin therefore earnestly requests his Excellency M. le Comte de Vergennes, to support the Proposition in Council, and thereby obtain Liberty for those unfortunate People.
 
Endorsed: M. de R fin de May 1780. pour(?) traduire.
